Order entered November 19, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00402-CV

                               LOWELL MERRITT, Appellant

                                              V.

                                   ROBERT DAVIS, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                         Trial Court Cause No. 380-1387-2009 CV

                                          ORDER
       We DENY as moot appellant’s September 30, 2014 motion to accept his amended brief

filed on July 7, 2014 and appellant’s October 20, 2014 motion to file his amended brief filed on

October 20, 2014. We DENY as moot appellee’s October 24, 2014 motion to strike appellant’s

brief filed on October 20, 2014.


                                                     /s/   LANA MYERS
                                                           JUSTICE